  Case 8:20-cv-00089-DOC-JDE Document 48 Filed 11/17/20 Page 1 of 1 Page ID #:439

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
  Case No.        SACV 20-00089-DOC (JDEx)                                          Date     November 17, 2020
  Title           Little Orbit LLC v. Descendent Studios, Inc., et al.


 Present: The Honorable          John D. Early, United States Magistrate Judge
                    Maria Barr                                                             n/a
                  Deputy Clerk                                           Court Reporter / Recorder
           Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                M. Danton Richardson                                      Michael C. Whittacar

Proceedings:                Settlement Conference



       On November 17, 2020, counsel for and representatives of the parties appeared by
videoconference before Magistrate Judge John D. Early for a settlement conference. After
approximately 6 hours and 20 minutes of discussions, the parties reached a settlement of
the matter, the material terms of which are contained in a writing, signed electronically
with the parties’ and counsels’ consent, and filed as attachment hereto under seal.

       The parties were further reminded to comply with Judge Carter’s notice
requirements regarding the completion of settlement proceedings.




cc: Judge Carter




                                                                                                 6   :    20

                                                               Initials of Clerk:          mba




CV-90 (10/08)                                CIVIL MINUTES - GENERAL
